DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 and 09/17/2020 have been considered by the examiner.

Status of the Claims
The claims filed 09/17/2020 are under consideration.
Claims 1-18 are pending.
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 02/14/2022 is acknowledged.
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/14/2022.
Claims 1-10 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112 , first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-10 include the limitation of preventing cardiovascular disease. To the extent that this means practicing the claimed method will result in the subject never suffering from any form of cardiovascular disease/disorder, the specification is not enabling for preventing cardiovascular disease.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)). These include: nature of the invention, breadth of the claims, guidance of the specification, existence of working examples, state of the art, predictability in the art and the amount of experimentation necessary. All of the Wands factors have been considered with regard to the instant claims, the most relevant factors discussed below. 
Breadth of the claims: the scope of the claimed invention includes preventing cardiovascular disease/disorders. Specific indications are found in claim 10. The claimed method recites a step of administering an effective amount of Filipendula glaberrima extract or a fraction thereof to the subject. 
Nature of the invention: The invention stems from the fact that the extracts contain compounds effective to demonstrate HMG-CoA reductase inhibition, suppression of foam cell production, and suppression of lipid peroxide production (claim 6).
State of the Prior art: There are steps which may reduce the risk of developing cardiovascular risk factors such as quitting smoking, exercise, healthy diet, and maintenance of a healthy body weight (Preventing Heart Disease, pp. 2-3). However, there does not appear to be any single action one can take to reduce the risk of heart disease entirely. 
Level of one of ordinary skill in the art: The relative skill of those in the art is high, e.g., persons having an M.D. or PhD. Those skilled in the relevant art will be familiar with the state of cardiovascular disease and the current opinions of specialists in the field of cardiology. 
Amount of direction provided/working examples by the inventor: There do not appear to be any effective amounts of an extract or fraction of Filapendula glaberriima identified in the present specification which would reasonably be recognized by those skilled in the art as expected to prevent heart disease in all patients within the scope of the claimed invention. The patient population of the presently claimed invention appears to extend to any subject irrespective of risk, e.g., family history of cardiovascular disease, health status, weight, tobacco use history, etc. known to be relevant for the treatment or prevention of some cardiac events before the effective filing date of the presently claimed invention. There is no evidence presented which links the observed effects of HMG-CoA reductase inhibition, suppression of foam cell production, and suppression of lipid peroxide production to preventing cardiovascular disease over the full scope of the patient population encompassed by the claimed invention. There does not appear to be any relevant evidence present in the specification which links the observed effects to an amount of extract or fraction effective to prevent any of the specific indications found in claim 10 over the full scope of the presently claimed method. Lack of a working example is a factor to be considered, especially in a case involving an unpredictable art. See MPEP 2164.02.
Level of predictability: The level of predictability in prevention of cardiovascular disease appears to be low. This is because of the number of factors in play, i.e., genetic predisposition, history of smoking, dietary habits, exercise history for each patient over lifetimes spanning decades. 
Quantity of experimentation needed to make or use the invention: The quantity of experimentation required to practice a method of preventing cardiovascular disease over the full scope of the claimed patient population using only the step of administering an extract or fraction of Filipendula glaberrima with any degree of predictability is large. Due to the lack of working examples, one skilled in the art seeking to prevent cardiovascular disease would be tasked with identifying patients for which the claimed method may be effective. Further, experimentation would be required to identify amounts which are effective to prevent cardiovascular disease in that single patient population with some degree of predictability. This would require performing an extremely large amount of experimentation, e.g., clinical trials without any guidance for selection of patient population or effective amount from the information offered by the present disclosure. Moreover, the present application offers little expectation of success in preventing cardiovascular disease since the specification lacks even anecdotal evidence of successful prevention.
The amount of experimentation required to bridge the gap between the present disclosure and prevention of cardiovascular disease has been determined to be undue based on the Wands factors discussed above since the predictability for preventing cardiovascular disease is low, the patient population is expansive, it is unknown what amount is effective for preventing cardiovascular disease for any identified patient encompassed by the scope of the claimed invention, and the present application offers no evidence of successfully preventing cardiovascular disease.  

Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee, KR 20210007686 A.
	Applicable to claims 1 and 10: Lee teaches methods comprising the step of administering an extract of Filapendula glaberrima to a subject (Lee, e.g., claims 1 and 3) for preventing obesity, hyperlipidemia, and hypertension (Lee, pg. 2, paragraph 9). Obesity, hyperlipidemia and hypertensions are cardiovascular disorders/diseases according to the claimed invention, e.g., see claim 10.
Applicable to claim 2: claim 2 includes the limitation that the extract is an extract of an aerial or underground part of Filipendula glaverrima. However, this limitation reads on an extract of any part of the plant. Since Lee teaches an extract of the same plant, this limitation does not appear to distinguish the claimed extract from that of Lee. For example, the leaves as found in Lee, pg. 2, paragraph 8, is an aerial part of the plant. 
Applicable to claim 3: Lee teaches C1-C4 alcohol extracts, e.g., butanol extracts. Butanol is within the scope of C1-C5 alcohol. C1-C4 alcohols is entirely within the claimed range.
Applicable to claim 4: claim 4 further limits an optional limitation of claim 3 without clearly excluding the other optional limitations of the claim from which it depends. 
Applicable to claim 5: claim 5 further limits an optional limitation of claim 3 without clearly excluding the other optional limitation of the claim from which it depends.
Applicable to claim 6: claim 6 refers to the effect of the extract upon administration. Since Lee teaches a method having the same step wherein the extract is administered to a patient population within the scope of claim 1, the prior art method would result in the same effects observed by applicant.
Applicable to claim 7: Lee teaches the composition in the form of a food composition (Lee, e.g., pg. 3, paragraph 14). 
Applicable to claim 8: Lee teaches the composition in the form of a pharmaceutical composition (Lee, e.g., pg. 3, paragraph 14).
Applicable to claim 9: Lee teaches the composition formulated as powders, granules tablets, drinks (Lee, e.g., pg. 3, paragraph 16). External preparations are disclosed (Lee, e.g., pg. 3, paragraph 12). 
	Lee anticipates the subject matter of claims 1-10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 20120052138 A1 in view of Yeo, Kor J Pharmacogn, 3, 23, 1992 as evidenced by Tabassum, Journal of Biochemical and Molecular Toxicology, 21, 3, 2007.

Park teaches method for treating or preventing obesity, diabetes, hyperlipidemia, hypertension, arteriosclerosis, angina, and myocardial infarction, the method comprising administering a composition comprising a green tea extract containing catechin. See claims 25-26, 0020, 0026, 0068. 
Park does not expressly teach the composition containing catechin is an extract of Filapendula glaberrima.
Yeo teaches extracts of Filapendula glaberrima containing catechin (Yeo, e.g., Abstract).
Yeo does not appear to teach administering an effective amount of the extract to a subject in need of preventing, ameliorating, or treating a cardiovascular disease. 

It would have been prima facie obvious before the effective filing date of the presently claimed invention to practice a method for treating or preventing obesity, diabetes, hyperlipidemia, hypertension, arteriosclerosis, angina, and myocardial infarction comprising administering a composition comprising an extract of Filapendula glaberrima with a reasonable expectation of success. This modification may be viewed as a substitution of one known catechin containing extract for another to achieve predictable results. Alternatively, this modification may be viewed as the use of a combination of two known extracts each containing catechin to arrive at a third catechin containing composition useful for the same purpose. Since the benefits of an extract containing catechin for preventing or treating cardiovascular disease were known from Park, the skilled artisan would have reasonably predicted that catechin containing extracts of Filapendula glaberrima would have the same or similar benefits. The skilled artisan would have had a reasonable expectation of success because both references teach extracts containing catechin. 
Applicable to claim 2: claim 2 includes the limitation that the extract is an extract of an aerial or underground part of Filipendula glaverrima. However, this limitation reads on an extract of any part of the plant. Since Yeo teaches an extract of the same plant, this limitation does not appear to distinguish the claimed extract from that of Yeo.
Applicable to claim 3: Yeo teaches n-butanol extracts containing catechin. N-butanol is within the scope of C1-C5 alcohol.
Applicable to claim 4: claim 4 further limits an optional limitation of claim 3 without clearly excluding the other optional limitations of the claim from which it depends. 
Applicable to claim 5: claim 5 further limits an optional limitation of claim 3 without clearly excluding the other optional limitation of the claim from which it depends.
Applicable to claim 6: claim 6 refers to the effect of the extract upon administration. Catechin was known to attenuate lipid peroxidation, i.e., suppress lipid peroxide production. See Tabassum, Journal of Biochemical and Molecular Toxicology, 21, 3, 2007 (https://onlinelibrary.wiley.com/doi/10.1002/jbt.20167).
Applicable to claim 7: Park teaches the composition in the form of a food additive or functional food comprising the extract (Park, e.g., 0030-0031). Park teaches a health food (Park, e.g., example 4, 0074)
Applicable to claim 8: Park teaches the composition in the form of a pharmaceutical composition (Park, e.g., 0034).
Applicable to claim 9: Park teaches the composition formulated as injection, powder, tablet, emulsion, syrup (Park, e.g., 0033-0036). Topical administration is found in 0037 which is an external preparation. 
Applicable to claim 10: Park teaches treating or preventing hyperlipidemia, hypertension, arteriosclerosis, obesity, diabetes, angina, infarction (Park, e.g., 0002, 0022, 0068, claim 22).
Accordingly, the subject matter of instant claims 1-10 would have been obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Romanczyk, US 6900241 B2 in view of Yeo, Kor J Pharmacogn, 3, 23, 1992 as evidenced by Tabassum, Journal of Biochemical and Molecular Toxicology, 21, 3, 2007.

Romanczyk teaches methods for treating or preventing atherosclerosis, thrombosis, heart attack, stroke, or vascular circulation problems, the method comprising administering to a subject in need thereof an effective amount of catechin (Romanczyk, e.g., claim 1). The catechin containing composition may be an extract (Romanczyk, e.g., claim 5). 
Romanczyk does not expressly teach an extract of Filapendula glaberrima containing catechin.
Yeo teaches extracts of Filapendula glaberrima containing catechin (Yeo, e.g., Abstract).
Yeo does not appear to teach administering an effective amount of the extract to a subject in need of preventing, ameliorating, or treating a cardiovascular disease. 

It would have been prima facie obvious before the effective filing date of the presently claimed invention to practice a method for treating or preventing obesity, diabetes, hyperlipidemia, hypertension, arteriosclerosis, angina, and myocardial infarction comprising administering a composition comprising an extract of Filapendula glaberrima with a reasonable expectation of success. This modification may be viewed as a substitution of one known catechin containing extract for another to achieve predictable results. Alternatively, this modification may be viewed as the use of a combination of two known extracts each containing catechin to arrive at a third catechin containing composition useful for the same purpose. Since the benefits of an extract containing catechin for preventing or treating cardiovascular disease were known from Romanczyk, the skilled artisan would have reasonably predicted that catechin containing extracts of Filapendula glaberrima would have the same or similar benefits. The skilled artisan would have had a reasonable expectation of success because both references teach extracts containing catechin. 
Applicable to claim 2: claim 2 includes the limitation that the extract is an extract of an aerial or underground part of Filipendula glaverrima. However, this limitation reads on an extract of any part of the plant. Since Yeo teaches an extract of the same plant, this limitation does not appear to distinguish the claimed extract from that of Yeo.
Applicable to claim 3: Yeo teaches n-butanol extracts containing catechin. N-butanol is within the scope of C1-C5 alcohol.
Applicable to claim 4: claim 4 further limits an optional limitation of claim 3 without clearly excluding the other optional limitations of the claim from which it depends. 
Applicable to claim 5: claim 5 further limits an optional limitation of claim 3 without clearly excluding the other optional limitation of the claim from which it depends.
Applicable to claim 6: claim 6 refers to the effect of the extract upon administration. Catechin was known to attenuate lipid peroxidation, i.e., suppress lipid peroxide production. See Tabassum, Journal of Biochemical and Molecular Toxicology, 21, 3, 2007 (https://onlinelibrary.wiley.com/doi/10.1002/jbt.20167).
Applicable to claim 7: Romanczyk teaches the composition in the form of a food additive or functional food comprising the extract (Romanczyk, e.g., c25:46-52). 
Applicable to claim 8: Romanczyk teaches the composition in the form of a pharmaceutical composition (Romanczyk, e.g., c25:46-52).
Applicable to claim 9: Romanczyk teaches the composition in the form of a liquid, suspension, tablet, capsule, injection, suppository (Romanczyk, e.g., c25:46-52).
Applicable to claim 10: Romanczyk teaches methods for treating or preventing atherosclerosis, thrombosis, heart attack, stroke, or vascular circulation problems, the method comprising administering to a subject in need thereof an effective amount of catechin (Romanczyk, e.g., claim 1). The catechin containing composition may be an extract (Romanczyk, e.g., claim 5). 
Accordingly, the subject matter of instant claims 1-10 would have been obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615